Exhibit 10.1



REAL ESTATE SALES PURCHASE AGREEMENT


        This Real Estate Sales Purchase Agreement, made and entered into this
21st day of November, 2003, by and between THE KELLER MANUFACTURING COMPANY,
INC., hereinafter referred to as SELLER, and YOUNG MEN’S CHRISTIAN ASSOCIATION
OF HARRISON COUNTY, INC., a/k/a YMCA, hereinafter referred to as BUYER.

        For and in consideration of the mutual obligations herein contained,
Seller agrees to sell, convey, transfer and assign to Buyer, and Buyer agrees to
purchase from Seller, certain property located in Corydon, IN 47112, Harrison
County, Indiana and more particularly described as follows:

 
All that part of a 44.3 acre tract of land owned by the Seller in Section 30,
Township 3 South, Range 4 East and Section 25, Township 3 South, Range 3 East,
in Harrison County, Indiana.
 


         (1)         PURCHASE PRICE–The total purchase price for the real estate
agreed to be sold and being the amount Seller is willing to accept and Buyer to
pay is the sum of FIVE HUNDRED THOUSAND DOLLARS and ZERO CENTS, ($500,000.00).

         (2)         EARNEST MONEY-Buyer shall pay the sum of TEN THOUSAND
DOLLARS and ZERO CENTS ($10,000.00) as earnest money.

         (3)         MANNER OF PAYMENT-Buyer shall pay the remaining principal
balance of the purchase price of FOUR HUNDRED NINETY THOUSAND DOLLARS and ZERO
CENTS ($490,000.00) on date of closing. Buyer shall pay all fees associated with
any financing they obtain.

         (4)         CLOSING-The closing of the sale shall be on or before
January 31, 2004. If Buyer fails to close within said time, Seller may elect to
terminate this agreement and keep earnest money.

         (5)         POSSESSION-The possession of the property shall be
delivered to Buyer upon closing.

         (6)         TITLE APPROVAL- Seller shall provide the Corporate Warranty
Deed. The Buyer shall pay all title examination costs, closing costs, inspection
fees and all recording fees.

         (7)         TAXES-Taxes shall be prorated to the date of closing. Buyer
shall assume real estate taxes commencing at closing and thereafter.

         (8)         ATTORNEY’S FEES-Any party to this agreement who is the
prevailing party in any legal or equitable proceeding against any other party
brought under or with relation to the agreement or transaction shall be
additionally entitled to recover court costs and reasonable attorney’s fees from
the non-prevailing party.

         (9)         CASUALTY LOSS-Risk of loss by damage or destruction to the
property prior to the closing shall be borne by Seller. In the event any such
damage or destruction is not fully repaired prior to closing, Buyer, at Buyer’s
option, may either terminate this agreement or elect to close the transaction,
in which event Seller’s right to all insurance proceeds resulting from such
damage or destruction shall be assigned in writing by Seller to Buyer. Buyer
shall bear risk of loss after closing. Buyer is responsible for obtaining hazard
insurance after closing.

         (10)         MISCELLANEOUS-

 
        (a)         Conveyance of this property shall be by Corporate Warranty
Deed, subject to taxes, easements, restrictive covenants and encumbrances or
record, unless otherwise agreed.


 
        (b)         Any notice required or permitted to be delivered hereunder,
shall be deemed received when personally delivered, transmitted by facsimile or
sent by express courier or United States mail, postage prepaid, certified and
return receipt requested, addressed to Seller or Buyer or the designated agent
of either party, as the case may be, at the following addresses.

                           SELLER:    P.O. Box 8, Corydon, IN 47112
                           BUYER:    P.O. Box 156, Corydon, IN 47112

 
        (c)         This agreement shall be construed under and in accordance
with the laws of the State of Indiana and is binding upon the parties’
respective heirs, executors, administrators, legal representatives, successors,
and assigns.


 
        (d)         In case any provision contained in this agreement is held
invalid, illegal, or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provision of this agreement.


 
        (e)         This agreement constitutes the sale and only agreement of
the parties and supercedes any prior understandings or written or oral
agreements between the parties respecting the transaction and cannot be changed
except by their written consent.


 
        (f)         All rights, duties and obligations of the parties shall
survive the passing of title to, or an interest in the property.


 
        (g)         This Agreement shall be subject to a Phase I Environmental
Assessment to be performed at the expense of the YMCA.


 
        (h)         The name “Keller” will be included in the name of the park
on the acquired property, except under the circumstance where a significant
contribution is made contingent upon having naming rights. The buyer will make
all reasonable efforts to keep “Keller” in the name of the park.


        (11)         TIME-Time is of the essence.

        This Agreement shall be binding on each of the parties, their heirs,
representatives, successors and assigns.

        Dated this 21st day of November, 2003.


Date:  11/21/03





Date:  11/21/03 By:  /s/ David T. Richardson

--------------------------------------------------------------------------------

Name Printed:  David T. Richardson
Title:  CFO
THE KELLER MANUFACTURING COMPANY, INC., Seller


By:  /s/ Jerry Reinhardt

--------------------------------------------------------------------------------

Name Printed:  Jerry Reinhardt
Title:  President-Board of Directors
YOUNG MEN'S CHRISTIAN ASSOCIATION OF
HARRISON COUNTY, INC., Buyer




STATE OF INDIANA

COUNTY OF HARRISON
)
) SS:
)


         Before me a Notary Public in and for said County and State, personally
appeared THE KELLER MANUFACTURING COMPANY, INC. by David Richardson its CFO and
acknowledged the execution of the foregoing purchase agreement. Witness by hand
and Notary Seal this 21st day of November, 2003.


My Commission expires:
May 9, 2007
/s/  Paula L. Smith

--------------------------------------------------------------------------------

Name Printed:
Notary Public




STATE OF INDIANA

COUNTY OF HARRISON
)
) SS:
)


         Before me a Notary Public in and for said County and State, personally
appeared YOUNG MEN‘S CHRISTIAN ASSOCIATION OF HARRISON COUNTY, INC. by Jerry
Reinhardt its President, Bd of Dir. and acknowledged the execution of the
foregoing purchase agreement. Witness by hand and Notary Seal this 21st day of
November, 2003.


My Commission expires:
May 9, 2007
/s/  Paula L. Smith

--------------------------------------------------------------------------------

Name Printed:
Notary Public



THIS INSTRUMENT PREPARED BY:
Christopher L. Byrd, Attorney #23526-49
HAROLD E. DILLMAN, Attorneys at Law
219 N. Capitol Avenue, Suite 200
P.O. Box 640
Corydon, IN 47112
(812) 738-2100


ACCEPTANCE OF OFFER AND RECEIPT OF EARNEST MONEY


        The Undersigned, Seller, hereby accepts such offer and acknowledges
receipt of TEN THOUSAND DOLLARS and ZERO CENTS ($10,000.00) as Earnest Money to
be held for Buyer’s benefit and either applied or forfeited according to the
terms of this Contract for Purchase of Real Estate.

         THIS OFFER ACCEPTED THIS 21st DAY OF NOVEMBER, 2003, at 9:00, ____.m.


Date:  11/21/03





Date:  11/21/03 By:  /s/ David T. Richardson

--------------------------------------------------------------------------------

THE KELLER MANUFACTURING COMPANY, INC., Seller



By:  /s/ Jerry Reinhardt

--------------------------------------------------------------------------------

YOUNG MEN'S CHRISTIAN ASSOCIATION OF
HARRISON COUNTY, INC., Buyer


